DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-2, 8-9, 22-23 is currently amended.
Claims 3, 6-7, 10-13, 16-21, 24 are previously presented.
Claims 4-5, 14 are cancelled.
Claim 15 is withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, filed 7/5/2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 112(b)s of claim 1 has been withdrawn. 

Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that Plojoux, cited in the Non-Final OA dated 3/18/2022, does NOT teach / disclose “wherein the at least one locating member is located at the common axial end of the receiving portion” as recited in amended claim 1.

This is not found persuasive because Applicant has amended that the locating member is located at the common axial end as the receiving portion.  The locating member properly invokes 35 U.S.C. 112(f) in accordance with the specification as projection of elongate member as detailed in the Non-Final OA dated 3/18/2022 and below.
This limitation does NOT actually require the heater, inlets and indicated opening of the smoking article to be at the same/common axial end of the housing 10 as argued in Remarks dated 7/5/2022.  The claim only recites that the locating member is at the common axial end of the receiving portion, requiring that the protruding member be at the same axial end as where the housing receives the smoking article / consumable unit.
This is met by the disclosure of Plojoux because the housing and locating member of Plojoux – see Figs. 2 & 4, and [0063] – are interpreted as structurally integrated.  That all/each of these structures are a certain critical distance from the axial end of the housing is NOT recited in the claimed apparatus / product and is accorded limited patentable weight.  Plojoux discloses that the heater 14 is inside the housing ([0063]-[0065]) and is near the proximal end of the blade shaped heating element.  Applicant has not amended that the heater, inlets and indicated opening of the smoking article are 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1 and its dependents, the “at least one locating member” is interpreted in accordance with the specification as “a projection of elongate member which extends from a base of the space or cavity in the receiving portion and is configured to extend into an end region of the consumable unit” (see specification page 3, first full paragraph).
Regarding claim 10 and its dependents, the “consumable unit” is taken to invoke 35 U.S.C. 112(f) in accordance with the specification as “a body or a charge of aerosol-forming substance” as disclosed in page 2 of the specification, first paragraph.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 16-18, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plojoux (US 2014/0338686).

Regarding claim 1, Plojoux discloses: an apparatus (see apparatus 100 of Fig. 2), comprising:
A receiving portion (see housing 10 of Fig. 4) configured to receive a consumable unit (aerosol forming substrate 12 of [0065]), and
At least one locating member (see distal end of the substrate holder portion of [0078]);
Wherein the at least one locating member is configured to locate or position the consumable unit within the receiving portion such that when the consumable unit is disposed within the receiving portion (see Figs. 2 and 4), an airflow path (anywhere there isn’t structure is considered part of the airflow path) is defined to extend along outer sides of the consumable unit and through the consumable unit (see 14) entering at one end region thereof and exiting from an opposite end region thereof, the outer sides of the consumable unit being arranged between the one end region and the opposite end region (see annotated Fig. 2 below); and
Wherein a first portion of the airflow path (the portion of the airflow path that is away from the central axis of the apparatus/circumferentially external to the consumable unit is taken to read on the first portion under the broadest reasonable interpretation of the claimed subject matter) substantially surrounds the consumable unit when the consumable unit is received within the receiving portion (see arrows of air channel 28 of [0065]);
The receiving portion is elongate in shape (interpreted as broadly referring to the cylindrical/ellipsoidal structure rather than spherical) along an axis (see axis of structure 14), at least one upstream opening and a downstream opening of the airflow path are defined at a common axial end of the receiving portion relative to the axis (see opening associated with 102 and opening of 26), a segment of the airflow path extends from the at least one upstream opening to the downstream opening, and the segment includes the portion of the airflow path that substantially surrounds (interpreted as broadly directed to circumferentially outwardly/external to the consumable unit – distal from the recited axis) the consumable unit when the consumable unit is received within the receiving portion (see Fig. 2).
	
[AltContent: textbox (Receiving portion (housing 10)
Locating member (see 14)
Airflow path (defined by downstream opening 24, airflow path 28 and upstream opening 26))]
    PNG
    media_image1.png
    765
    510
    media_image1.png
    Greyscale


	Regarding claim 2, Plojoux discloses: wherein the at least one locating member (see heater 14 of [0063]) is configured to extend into the opposite end region of the consumable unit (see Fig. 2 – the locating member 14 extends more than half of the way into the structure 12 of the consumable unit – while the drawings are not taken as to be scaled, they are sufficient to read on the claimed subject matter) is received within a space or cavity of the receiving portion (see Fig. 2).

	Regarding claim 3, Plojoux discloses: wherein the at least one locating member is capable of transmitting heat (see heating element 14 of [0065]) to the consumable unit (it is interpreted as capable of transmitting heat to the consumable unit – aerosol forming substrate 12).

	Regarding claim 5, Plojoux discloses: wherein the at least one locating member is configured to direct airflow along the airflow path to enter the consumable unit (the flow path goes through the consumable unit) at the end region of the consumable unit (taken as the left side of Fig. 2) (the presence of the locating member directs airflow by its location as a manner of operating or intended use of the apparatus/product).

	Regarding claim 6, Plojoux discloses: wherein a space or cavity (see Fig. 2 – the space or cavity is defined by walls in the receiving portion/housing 10) in the receiving portion is defined by side walls of the receiving portion, the at least one locating member being arranged to locate or position the consumable unit within the space or cavity such that the airflow path travels or extends along the side walls (see airflow apertures 30 additionally).

	Regarding claim 7, Plojoux discloses: wherein the side walls substantially surround the consumable unit when the consumable unit is received within the space or cavity (taken as superficially narrowing the independent claim 1 – the side walls surround the consumable unit when in the cavity – see Fig. 2).

	Regarding claim 8, Plojoux discloses: a housing (see apparatus 100 of [0062]) enclosing the receiving portion (see housing 10), the housing including at least one housing inlet (see inlet 26 of [0065]) in fluid communication with the airflow path and being spaced apart (any distance they are away from the wall is sufficient to read on the claim as long as the inlets are not in the side walls of the receiving portion) from the side walls of the receiving portion.

	Regarding claim 9, Plojoux discloses: wherein the at least one housing inlet (see inlet 26 of [0065]) is positioned at the same axial height (see Figs. 2 and 4) of the housing as an air inlet into the receiving portion (where the arrow turns from going left to going right on the left-hand side of Fig. 2 is interpreted as sufficient to read on the at least one housing inlet and the air inlet into the receiving portion being at the same axial height / distance from the end of the apparatus – they are the same distance from the left-side or right-side of the apparatus/product).

	Regarding claim 10, Plojoux discloses: an aerosol generating system (see apparatus 100) comprising the aerosol generating apparatus according to claim 1 and a consumable unit (see cartridge of [0041]).

	Regarding claim 11, Plojoux discloses: wherein the consumable unit (see cartridge of [0041]) includes a body or charge (see powder, granules, pellets, shreds; Id.) of an aerosol-forming substance (see [0041]) for receipt in the apparatus, the body or charge being permeable to the flow of air (the powder/granules/pellets/shreds/strips of tobacco of [0041] are interpreted as permeable to air) and having an airflow inlet (see left side and/or inlet 26 of [0065]) at one end region of the body and an airflow outlet (see right side; alternatively mouthpiece 24 of [0065]) at an opposite end region of the body.

	Regarding claim 12, Plojoux discloses: wherein the airflow inlet (see inlet 26) includes a recess or indentation (see Fig. 2, the annular opening along the inner circumferential axis is along the recess/indentation along the central axis for receiving the airflow inlet) formed in the one end region of the body or charge.

	Regarding claim 13, Plojoux discloses: wherein the recess or indentation formed in the one end region of the body or charge (see left side of Figs. 2 and 4) is configured to receive the at least one locating member (see distal end of the substrate holder portion of [0078]) of the apparatus.

	Regarding claim 16, Plojoux discloses: wherein the consumable unit (see cartridge) further includes a cartridge (see cartridge of [0041]) containing the body or charge (that the cartridge includes itself is considered to meet the claimed subject matter).

	Regarding claim 17, Plojoux discloses: wherein the at least one housing inlet (see inlet 26) is positioned at a different axial height as an air inlet into the receiving portion (See Fig. 2 – the housing inlet and the air inlet to the receiving portion are at different axial positions/distances from the one end region and the region opposite the one end region – one is closer to the right end and one is closer to the left end).

	Regarding claim 18, Plojoux discloses: wherein the at least one locating member (distal end of the substrate holder portion of [0078]) is a projection (see heater 14 of [0065]) extending from a base of the receiving portion (see Fig. 2 – the substrate holder portion projects/extends from a base of the housing/apparatus/product).

	Regarding claim 21, the Plojoux reference indicates that the projection is for penetrating the smoking article/aerosol forming substrate ([0051] and Figs. 2 and 4) and therefore reads on/discloses having a tip (see pointed end of Figs.) configured for (is capable of) penetrating the consumable unit (article worked upon/intended use).

	Regarding claim 22, the Plojoux reference discloses: wherein the at least one locating member (see distal end of the substrate holder portion of [0078]; alternatively, heater 14) is configured to extend into the one end region of the consumable unit when the consumable unit is received within a space or cavity of the receiving portion (see Figs. 2, 4).

Regarding claim 23, Plojoux discloses: comprising a cover (see holder portion 40) that is configured to attach to an upper end (right-most end is upper when held in the hand of the user as an intended use) of the receiving portion that is nearer (broadly meaning closer to) the opposite end of the consumable unit than the one end of the consumable unit such that the air flow path passes through the cover (see Figs. 2, 4) after (manner of operating/intended use – Applicant appears to mean the air flow path/flow stream as a time-dependent flow characteristics of the air passage touching various structures which is not captured by the current claim construction – where the air flow of the cited reference Plojoux appears to meet the claimed time-dependent flow characteristics in terms of the structures that it touches) exiting the opposite end of the receiving unit (interpreted as the receiving portion – housing 10 - of Fig. 4).

Regarding claim 24, Plojoux discloses: wherein the at least one upstream opening (see Figs. 2 and 4 – the upstream opening is interpreted as the inlet 26) is among a plurality of upstream openings (the inlet 26 of the top of the apparatus is interpreted as a separate opening from the upstream opening at the bottom of the apparatus) at the common axial end (see right side), wherein the plurality of upstream openings is circumferentially distributed around the axis (see Plojoux [0022]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plojoux (US 2014/0338686) and further in view of Takano (US 2006/0191546).

	Regarding claim 19, Plojoux does not disclose: wherein the projection is hollow and defines a channel therethrough.
	In the same field of endeavor of vaping apparatuses as Plojoux (see title, abs), Takano discloses: wherein the projection is hollow and defines a channel therethrough (see Figs. 1-2).
	To add the hollow channel through the heater of Takano to the apparatus of Plojoux had the benefit that it allowed for the improvement of the sealability of the end wall side of the nicotine holder (see [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the hollow projection of Takano with the vaping apparatus of Plojoux to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the sealability of the end wall side of the nicotine holder.

	Regarding claim 20, the combination Plojoux/Takano discloses: wherein the projection is pipe-shaped (see channel/push-in pin 16 off [0051] which is taken as pipe-shaped).

 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        								/TIMOTHY KENNEDY/								Primary Examiner, Art Unit 1743